Citation Nr: 1243032	
Decision Date: 12/17/12    Archive Date: 12/27/12	

DOCKET NO.  10-31 726A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Education Center in Atlanta, Georgia


THE ISSUE

Entitlement to basic eligibility to educational assistance benefits under the provisions of Chapter 30, Title 38, of the United States Code.




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel



INTRODUCTION

The Veteran reportedly was honorably discharged from the Navy in April 1996.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a February 2010 decision of the Education Center at the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.


FINDINGS OF FACT

1.  The Atlanta Education Center has indicated the Veteran had active military service from October 1991 to April 1996.

2.  His delimiting date for receiving Chapter 30 education benefits under the Montgomery GI Bill (MGIB) expired in April 2006, 10 years after the conclusion of his service.

3.  His electronic application (on VA Form 22-1990) requesting these Chapter 30 education benefits, however, was not received until in November 2009, more than three years after expiration of his 10-year grace period of eligibility.


CONCLUSION OF LAW

The criteria are not met for eligibility for Chapter 30 education benefits.  38 U.S.C.A. §§ 3011, 3031 (West 2002); 38 C.F.R. § 21.7050 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations impose obligations on VA in terms of its duties to notify and assist claimants in developing claims for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

There are certain instances when the VCAA does not apply, however, because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v.Gober, 14 Vet. App. 227, 230 (2000) (VCAA had no effect on appeal limited to interpretation of law concerning a claim that a Federal statute provided for payment of interest on past-due benefits), aff'd 281 F. 3d 1384 (Fed. Cir. 2002); cert. denied, 237 U.S. 821 (2002).  This is indeed the situation in this case.  The facts are not in dispute, so resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to eligibility for education benefits.  The VCAA has no application in this circumstance.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (VCAA not applicable where law, not the factual evidence, is dispositive); see also Mason v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 2-2004 (2004) (June 23, 2004) (holding that VCAA notice was not required where the evidence could not establish entitlement to the benefit claimed).

Analysis

An individual may establish eligibility for basic educational assistance under Chapter 30 by satisfying certain service prerequisites.  Under 38 U.S.C.A. § 3011(a) and 38 C.F.R. § 21.7042(a), an individual may establish eligibility by showing that he first entered on active duty as a member of the Armed Forces after June 30, 1985.  The individual also must demonstrate that he served at least three years of continuous active duty, or at least two years if the individual's initial obligated period of active duty was less than three years.  38 U.S.C.A. § 3011(a)(1); 38 C.F.R. § 21.7042(a)(2).

The governing legal criteria specify that in order to be eligible to receive educational benefits pursuant to Chapter 30, an individual, after June 30, 1985, must continue on active duty in the Armed Forces for at least three years, unless discharged or released for a qualifying reason (that is, a service-connected disability, a medical condition that preexisted service, hardship, the convenience of the Government if the individual completed not less than 30 months' continuous active duty after that date, involuntarily for the convenience of the Government as a result of a reduction-in-force, or for a physical or mental condition not characterized as a disability and not the result of his own willful misconduct).  38 U.S.C.A. § 3011(a); 38 C.F.R. § 21.7042(a)(5).  

As applicable to this case, the general rule with regards to Chapter 30 education assistance benefits is that VA will not provide basic educational assistance or supplemental educational assistance to a Veteran beyond 10 years from the date of the Veteran's last discharge or release from a period of active duty of 90 days or more of active service.  38 U.S.C.A. § 3031(a); 38 C.F.R. § 21.7050(a).  

Exceptions to this rule provide that the 10-year period can be extended if:  (1) the individual was initially prevented from establishing eligibility for educational assistance due to the character of his discharge, but was later able to establish eligibility as a result of a change, correction, modification, or other corrective action by competent military authority; (2) the individual was captured and held as a prisoner of war by a foreign Government or power after his last discharge or release from active duty; (3) the individual was prevented from pursuing his chosen program of education before the expiration of the 10-year period because of a physical or mental disability not the result of his willful misconduct; (4) the individual was enrolled in an educational institution regularly operated on the quarter or semester system in the period of entitlement under 38 U.S.C.A. § 3013 expired during a quarter or semester, or; (5) the individual was enrolled in an educational institution not regularly operated on the quarter or semester system and the period of entitlement under 38 U.S.C.A. § 3013 expired after a major portion of the course was completed.  38 U.S.C.A. § 3031(b)(c)(d) and (f); 38 C.F.R. §§ 21.7050(f)(g), 21.7051(a), 21.7135(s).  

The November 1, 2010 date refers to provisions that are not shown to apply to the Veteran.  The record in this case shows the Veteran had active service from October 1991 to April 1996.  His application for education benefits under Chapter 30 was not received until November 2009, however, so not until more than 10 years after his service had ended.  As he was ineligible for the education benefits after 2006 and the claim for benefits was received in 2009, several years after the eligible date expiration, he is not entitled to Chapter 30 education benefits regardless of whether any of the prerequisites for such benefits have been met.  

The Board has no authority to disregard the specific requirements enacted by Congress and "neither the VA nor the Court can extend [Chapter 30] benefits out of sympathy for a particular Veteran."  See Harvey v. Brown, 6 Vet. App. 416, 424 (1994) (The remedy for breach of any application on VA's part to provide Veterans with accurate information pertaining to eligibility for Chapter 30 benefits "cannot involve payment of benefits where the statutory eligibility requirements for those benefits are not met").  The Board is sympathetic to the Veteran's position, but it simply has no authority to grant exceptions or to overturn or to disregard this very specific limitation on the order of Chapter 30 education benefits.  38 U.S.C.A. § 7104(a).  

When, as here, the law and not the evidence is dispositive, the claim must be denied as a matter of law.  See Sebonis v. Brown, 6 Vet. App. 526, 430 (1994).



ORDER

The claim of entitlement to educational assistance benefits under Chapter 30, Title 38, of the United States Code, is denied.



	                        ____________________________________________
	KEITH ALLEN
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


